



Exhibit 10.2




FINISAR CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
AS AMENDED AND RESTATED EFFECTIVE JULY 15, 2018
1.
ESTABLISHMENT AND PURPOSE

1.1 ESTABLISHMENT. The Finisar Corporation Executive Retention and Severance
Plan (the “PLAN”) was established by the Compensation Committee of the Board of
Directors of Finisar Corporation, effective February 25, 2003 (the “EFFECTIVE
DATE”). Most recently, the Plan was amended and restated effective July 15,
2018.
1.2 PURPOSE. The Company draws upon the knowledge, experience and advice of its
Officers and Key Employees in order to manage its business for the benefit of
the Company’s stockholders. The Committee recognizes that, in particular, the
possibility or pending occurrence of a Change in Control could lead to
uncertainty regarding the consequences of such an event and could adversely
affect the Company’s ability to attract, retain and motivate its Officers and
Key Employees. The Committee has therefore determined that it is in the best
interests of the Company and its stockholders to provide for the continued
dedication of its Officers and Key Employees by establishing this Plan to
provide designated Officers and Key Employees with enhanced financial security
in the event of an involuntary termination of employment and, in particular, in
connection with a Change in Control. The purpose of this Plan is to provide its
Participants with specified compensation and benefits in the event of
termination of employment under circumstances specified herein.


2.DEFINITIONS AND CONSTRUCTION
2.1 DEFINITIONS. Whenever used in this Plan, the following terms shall have the
meanings set forth below:
(a)“AVERAGE ANNUAL BONUS ATTAINMENT” means with respect to a Participant: (i)
the sum of the actual annual cash bonus paid to such Participant with respect to
the Company Group’s annual bonus program (i.e., “spot” or other special bonuses
shall not be considered) during the two most recently completed annual bonus
cycles prior to the Participant’s Termination Other Than Upon a Change in
Control, divided by (ii) two (2); provided, that if a Participant has been
employed by the Company Group for at least two (2) years as of the Participant’s
Termination Other Than Upon a Change in Control but has only been employed for
one (1) completed annual bonus cycle, such Participant’s Average Annual Bonus
Attainment shall be the amount of such Participant’s actual annual cash bonus
paid with respect to such completed annual bonus cycle.
(b)“BASE SALARY MONTHLY RATE” means (i) a Participant’s monthly base salary rate
in effect immediately prior to termination in the case of a Termination Other
Than Upon a Change in Control or (ii) in the case of a Termination Upon a Change
in Control, the greater of (1) the Participant’s monthly base salary rate in
effect immediately prior to the Participant’s Termination Upon a Change in
Control or (2) the Participant’s monthly base salary rate in effect immediately
prior to the applicable Change in Control. For this purpose, base salary does
not include any bonuses, commissions, fringe benefits, car allowances, other
irregular payments or any other compensation except base salary.
(c) “BOARD” means the Board of Directors of the Company.
(d)“CAUSE” means the occurrence of any of the following, as determined in good
faith by a vote of not less than two-thirds of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to the Participant and an opportunity for the Participant,
together with the Participant’s counsel, to be heard before the Board):





--------------------------------------------------------------------------------





(1)the Participant’s commission of any act of fraud, embezzlement or dishonesty;
(2)the Participant’s unauthorized use or disclosure of confidential information
or trade secrets of any member of the Company Group; or
(3)the Participant’s intentional misconduct adversely affecting the business or
affairs of any member of the Company Group.
(e)“CHANGE IN CONTROL” means, except as otherwise provided in the Participation
Agreement applicable to a given Participant, the occurrence of any of the
following:
(1)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “EXCHANGE ACT”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of (i) the outstanding
shares of common stock of the Company or (ii) the total combined voting power of
the Company’s then-outstanding securities entitled to vote generally in the
election of directors;
(2)the Company is party to a merger, consolidation or similar corporate
transaction, or series of related transactions, which results in the holders of
the voting securities of the Company outstanding immediately prior to such
transaction(s) failing to retain immediately after such transaction(s) direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such transaction(s);
(3)the sale or disposition of all or substantially all of the Company’s assets
or consummation of any transaction, or series of related transactions, having
similar effect (other than a sale or disposition to one or more subsidiaries of
the Company);
(4)a change in the composition of the Board within any consecutive two-year
period as a result of which fewer than a majority of the directors are Incumbent
Directors; or
(5)at any time prior to the first occurrence of any of the events described in
(1) through (4) above only, and with respect to one or more Individual Deemed
Change in Control Participants only, an Individual Deemed Change in Control
applicable to such Participant.
(f)“CHANGE IN CONTROL PERIOD” means a period commencing upon the date of the
consummation of a Change in Control and ending on the date occurring eighteen
(18) months thereafter. In the case of an Individual Deemed Change in Control,
the Change of Control Period shall be deemed to exist only for the applicable
Individual Deemed Change in Control Participant(s).
(g)“CIC BENEFIT PERIOD” means (1) with respect to a Participant who is an
Executive Officer, a period of twenty-four (24) months and (2) with respect to a
Participant who is a Key Employee, a period of months determined by the
Committee and set forth in the Participant’s Participation Agreement.
(h) “COBRA” means the group health plan continuation coverage provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 and any applicable
regulations promulgated thereunder.
(i)“CODE” means the Internal Revenue Code of 1986, as amended, or any successor
thereto and any applicable regulations promulgated thereunder.
(j)“COMMITTEE” means the Compensation Committee of the Board.
(k)“COMPANY” means Finisar Corporation, a Delaware corporation, and, following a
Change in Control, a Successor that agrees to assume all of the terms and
provisions of this Plan or a Successor which otherwise becomes bound by
operation of law to this Plan. In the case of an Individual Deemed Change in
Control, the applicable Successor shall be a Successor only with respect to any
Individual Deemed Change in Control Participant subject to such Individual
Deemed Change in Control.





--------------------------------------------------------------------------------





(l)“COMPANY GROUP” means the group consisting of the Company and each present or
future parent and subsidiary corporation or other business entity thereof.
(m)“DISABILITY” means a Participant’s permanent and total disability within the
meaning of Section 22(e)(3) of the Code.
(n)“EXECUTIVE OFFICER” means an individual appointed by the Board as an
executive officer of the Company and serving in such capacity upon becoming a
Participant (unless then serving as a Key Employee) and, in the case of a
Termination Upon a Change in Control, immediately prior to the consummation of a
Change in Control.
(o)“GOOD REASON” means the occurrence of any of the following conditions,
without the Participant’s informed written consent, which condition(s) remain(s)
in effect thirty (30) days after written notice to the Company from the
Participant of such condition(s) delivered to the Company within ninety (90)
days following the initial existence of such condition(s):
(1)assignment of the Participant to a position that is not a Substantive
Functional Equivalent of the position which the Participant occupied immediately
prior to the Change in Control;
(2)a material decrease in the Participant’s rate of base salary or a material
decrease in the Participant’s target bonus amount (subject to applicable
performance requirements with respect to the actual amount of bonus compensation
earned by the Participant);
(3)any material failure by the Company Group to (i) continue to provide the
Participant with the opportunity to participate, on terms no less favorable than
those in effect for the benefit of any employee group which customarily includes
a person holding the employment position or a comparable position with the
Company Group then held by the Participant, in any benefit or compensation plans
and programs, including, but not limited to, the Company Group’s life,
disability, health, dental, medical, savings, profit sharing, stock purchase and
retirement plans, if any, in which the Participant was participating immediately
prior to the date of the Change in Control, or their equivalent, or (ii) provide
the Participant with all other fringe benefits (or their equivalent) from time
to time in effect for the benefit of any employee group which customarily
includes a person holding the employment position or a comparable position with
the Company Group then held by the Participant;
(4)the relocation of the Participant’s work place for the Company Group to a
location that increases the regular commute distance between the Participant’s
residence and work place by more than fifty (50) miles (one-way), or the
imposition of travel requirements substantially more demanding of the
Participant than such travel requirements existing immediately prior to the
Change in Control; or
(5)any material breach of this Plan by the Company with respect to the
Participant.
The existence of Good Reason shall not be affected by the Participant’s
temporary incapacity due to physical or mental illness not constituting a
Disability. The Participant’s continued employment shall not constitute consent
to, or a waiver of rights with respect to, any condition constituting Good
Reason hereunder. For the purposes of any determination regarding the existence
of Good Reason hereunder, any claim by the Participant that Good Reason exists
shall be presumed to be correct unless the Company establishes to the Board that
Good Reason does not exist, and the Board, acting in good faith, affirms such
determination by a vote of not less than two-thirds of its entire membership
(excluding the Participant if the Participant is a member of the Board).
(p)“INCUMBENT DIRECTOR” means a director who either (1) is a member of the Board
as of the Effective Date, or (2) is elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but (3) was not elected or
nominated in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.





--------------------------------------------------------------------------------





(q)“INDIVIDUAL DEEMED CHANGE IN CONTROL” means, solely with respect to a
Participant whose then current job responsibilities are exclusively within a
Company Group business or product area (e.g., the Company Group’s Wavelength
Management area), the sale (through an asset sale, sale of subsidiary equity or
otherwise) of such Company Group business or product area to a third party at
any time prior to the first occurrence of any of the events described in
subparagraphs (1) through (4) of the definition of Change in Control only,
provided that such a transaction shall be considered an Individual Deemed Change
in Control only if either (i) the employment of the Individual Deemed Change in
Control Participant is terminated by the Company Group for any reason other than
Cause on or immediately prior to the closing of such transaction and such
Participant is not offered a position with the acquiring entity that is a
Substantive Functional Equivalent of the position which the Participant occupied
immediately prior to such transaction (in which case such termination of
employment would be deemed a Termination Upon a Change in Control in connection
with an Individual Deemed Change in Control hereunder), or (ii) the Individual
Deemed Change in Control Participant continues employment with the acquiring
entity after such transaction (in which case a termination of such Participant’s
employment during the Change in Control Period applicable to such Participant
either by the acquiring entity without Cause or by the Participant for Good
Reason would be deemed a Termination Upon a Change in Control in connection with
an Individual Deemed Change in Control).
(r)“INDIVIDUAL DEEMED CHANGE IN CONTROL PARTICIPANT” means a Participant whose
job responsibilities at the time of an applicable Individual Deemed Change in
Control are exclusively within the Company Group business or product area (e.g.,
the Company Group’s Wavelength Management area) that is subject to such
Individual Deemed Change in Control.
(s)“KEY EMPLOYEE” means an individual employed by the Company Group, other than
an Executive Officer, who has been designated by the Committee as eligible to
participate in the Plan.
(t)“NON-CIC BENEFIT PERIOD” means (i) with respect to a Participant who is an
Executive Officer, a period of twelve (12) months and (i) with respect to a
Participant who is a Key Employee, a period of months determined by the
Committee and set forth in the Participant’s Participation Agreement.
(u) “NON-CIC BONUS MULTIPLE” means (i) with respect to a Participant who is an
Executive Officer, one (1.0) and (ii) with respect to a Participant who is a Key
Employee, the multiple determined by the Committee and set forth in the
Participant’s Participation Agreement.
(v) “OPTION” means any option to purchase shares of the capital stock of the
Company or of any other member of the Company Group granted to a Participant by
the Company or any other Company Group member, whether granted before or after a
Change in Control, including any such option which is assumed by, or for which a
replacement option is substituted by, the Successor or any other member of the
Company Group in connection with the Change in Control.
(w)“PARTICIPANT” means each Executive Officer and Key Employee designated by the
Committee to participate in the Plan, provided such individual has executed a
Participation Agreement.
(x)“PARTICIPATION AGREEMENT” means an Agreement to Participate in the Finisar
Corporation Executive Retention and Severance Plan in the form attached hereto
as Exhibit A or in such other form as the Committee may approve from time to
time; provided, however, that, after a Participation Agreement has been entered
into between a Participant and the Company, it may be modified only by a
supplemental written agreement executed by both the Participant and the Company.
The terms of such forms of Participation Agreement need not be identical with
respect to each Participant. For example, a Participation Agreement may limit
the duration of a Participant’s participation in the Plan or may modify the
definition of “Change in Control” with respect to a Participant, or, in the case
of a Key Employee, may specify a CiC Benefit Period or Non-CiC Benefit Period
that is not identical to the CiC Benefit Period or Non-CiC Benefit Period
specified for other Participants.





--------------------------------------------------------------------------------





(y)“PRO RATA PORTION” means, with respect to any Option, Restricted Stock or
other stock-based compensation award granted to a Participant and that is
subject to time-based vesting only, that number of shares (rounded-up to the
next whole share) that are unvested at the time of such Participant’s
Termination Other Than Upon a Change in Control or Termination Upon a Change in
Control in connection with an Individual Deemed Change in Control and would
otherwise have vested if the Participant had remained employed by the Company
Group for (i) a period of time equal to such Participant’s Non-CiC Benefit
Period in the case of a Termination Other Than Upon a Change in Control or (ii)
twelve (12) months in the case of a Termination Upon a Change in Control in
connection with an Individual Deemed Change in Control following such
Participant’s Termination Other Than Upon a Change in Control or Termination
Upon a Change in Control in connection with an Individual Deemed Change in
Control, as applicable, as calculated assuming that such award vested
proportionally each day during the applicable vesting period (e.g., if a
Participant had a Non-CiC Benefit Period of 12 months and was terminated on
April 15, 2019 and held an award that vested with respect to 1,000 shares on
each of June 15, 2019 and June 15, 2020, the Pro Rata Portion of such award
would be 1,833 shares - 1,000 shares otherwise vesting on June 15, 2019 and 833
shares out of the 1,000 shares otherwise vesting on June 15, 2020 (i.e.,
304/365ths of such 1,000 shares because the first anniversary of the April 15,
2019 termination is 304 days into the June 15, 2020 vesting year)). In no event
will the aggregate number of shares vesting under an award exceed the maximum
number of shares then remaining issuable under the award.
(z)“RELEASE” means a general release of all known and unknown claims against the
Company and its affiliates and their stockholders, directors, officers,
employees, agents, successors and assigns substantially in the form attached
hereto as Exhibit B (“General Release of Claims, Age 40 and Over”) or Exhibit C
(“General Release of Claims, Under Age 40”), whichever is applicable, with any
modifications thereto determined by legal counsel to the Company to be necessary
or advisable to comply with applicable law or to accomplish the intent of
Section 8 (Exclusive Remedy) hereof.
(aa)“RESTRICTED STOCK” means any shares of the capital stock of the Company or
of any other member of the Company Group granted to a Participant by the Company
or any other Company Group member or acquired upon the exercise of an Option,
whether such shares are granted or acquired before or after a Change in Control,
including any shares issued in exchange for any such shares by a Successor or
any other member of the Company Group in connection with a Change in Control.
(bb)    “SUBSTANTIVE FUNCTIONAL EQUIVALENT” means an employment position
occupied by a Participant after a Change in Control that:
(1)is in a substantive area of competence (such as, accounting, executive
management, finance, human resources, marketing, sales and service, or
operations, etc.) that is consistent with the Participant’s experience and not
materially different from the position occupied by the Participant immediately
prior to the Change in Control;
(2)allows the Participant to serve in a role and perform duties that are
functionally equivalent to those performed immediately prior to the Change in
Control (such as business unit executive with profit and loss responsibility,
product line manager, marketing strategist, geographic sales manager, executive
officer, etc.); and
(3)does not otherwise constitute a material, adverse change in the Participant’s
responsibilities or duties, as measured against the Participant’s
responsibilities or duties prior to the Change in Control, causing it to be of
materially lesser rank or responsibility within the Company or an equivalent
business unit of its parent.
(cc)    “SUCCESSOR” means any successor in interest to substantially all of the
business and/or assets of the Company or, with respect to an Individual Deemed
Change in Control and any Individual Deemed Change in Control Participant
subject to such Individual Deemed Change in Control, the successor in interest
to substantially all of the business and/or assets of the Company Group business
or product area subject to such Individual Deemed Change in Control.





--------------------------------------------------------------------------------





(dd)    “TARGET ANNUAL BONUS PERCENTAGE” means a Participant’s target annual
cash bonus amount expressed as a percentage of such Participant’s then current
annual base salary rate (i) as most recently determined by the Committee or (ii)
in the case of a Participant whose Target Annual Bonus Percentage is not subject
to determination by the Committee, unless otherwise determined by resolution of
the Committee with respect to that Participant, the lesser of (A) as most
recently determined by the Chief Executive Officer of the Company or (B) 75%;
provided, any reduction of a Participant’s target annual cash bonus amount
expressed as a percentage of the Participant’s annual base salary rate following
a Change in Control shall be ignored for purposes of the this definition.
(ee)    “TARGET ANNUAL BONUS AMOUNT” means an amount equal to (i)(A) a
Participant’s Base Salary Monthly Rate multiplied by (B) twelve (12), multiplied
by (ii) such Participant’s Target Annual Bonus Percentage.
(ff)    “TERMINATION UPON A CHANGE IN CONTROL” means the occurrence of any of
the following events:
(4)termination by the Company Group of the Participant’s employment for any
reason other than Cause during a Change in Control Period applicable to such
Participant; or
(5)the Participant’s resignation for Good Reason from employment with the
Company Group during a Change in Control Period applicable to such Participant,
which resignation shall be deemed effective upon the expiration of the thirty
(30) day cure period set forth in the definition of Good Reason above;
provided, however, that Termination Upon a Change in Control shall not include
any termination of the Participant’s employment which is (i) for Cause, (ii) a
result of the Participant’s death or Disability, or (iii) a result of the
Participant’s voluntary termination of employment other than for Good Reason.
(gg)    “TERMINATION OTHER THAN UPON A CHANGE IN CONTROL” means termination by
the Company Group of the Participant’s employment for any reason other than
Cause at any time on or after July 15, 2018 other than during a Change in
Control Period applicable to such Participant whether before or after such a
period; provided, however, that Termination Other Than Upon a Change in Control
shall not include any termination of the Participant’s employment which is (i)
for Cause, (ii) a result of the Participant’s death or Disability, or (iii) a
result of the Participant’s voluntary termination of employment for any reason.
2.2 CONSTRUCTION. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.


3.ELIGIBILITY AND PARTICIPATION
The Committee shall designate those Executive Officers and Key Employees who
shall be eligible to become Participants in the Plan. To become a Participant,
an Executive Officer or Key Employee must execute a Participation Agreement.
4.
TREATMENT OF EQUITY AWARDS UPON A CHANGE IN CONTROL

4.1 OPTIONS AND RESTRICTED STOCK. Notwithstanding any provision to the contrary
contained in any plan or agreement evidencing an Option granted to a
Participant, any Participant then employed by the Company Group shall be
credited effective immediately prior to, but conditioned upon, the consummation
of a Change in Control other than an Individual Deemed Change in Control and
thereafter, for purposes of determining the extent of the vesting and
exercisability of each outstanding Option then held by such Participant and the
vesting of any shares of Restricted Stock acquired by the Participant upon the
exercise of an Option, with one (1) additional year of employment or service
with the Company Group. Furthermore, in the event of a Change in Control other
than an Individual Deeme





--------------------------------------------------------------------------------





d Change in Control in which the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“ACQUIROR”), does not assume the Company’s rights and obligations under the
then-outstanding Options held by such Participant or substitute for such Options
substantially equivalent options for the Acquiror’s stock, then the vesting and
exercisability of each such Option shall be accelerated in full effective
immediately prior to, but conditioned upon, the consummation of such Change in
Control other than an Individual Deemed Change in Control.
4.2 OTHER EQUITY AWARDS. Except as set forth in Section 4.1 above, the treatment
of stock-based compensation upon the consummation of a Change in Control shall
be determined in accordance with the terms of the plans or agreements providing
for such awards.


5.BENEFITS UPON TERMINATION UPON A CHANGE IN CONTROL OR UPON TERMINATION OTHER
THAN UPON A CHANGE IN CONTROL
In the event of a Participant’s Termination Upon a Change in Control or
Termination Other Than Upon a Change in Control, as applicable, the Participant
shall be entitled to receive the applicable compensation and benefits described
in this Section 5.
5.1 ACCRUED OBLIGATIONS. The Participant shall be entitled to receive:
(a)all salary, bonuses, commissions and accrued but unused vacation earned
through the date of the Participant’s termination of employment;
(b)reimbursement within thirty (30) business days of submission of proper
expense reports of all expenses reasonably and necessarily incurred by the
Participant in connection with the business of the Company Group prior to his or
her termination of employment. The Participant must submit to the Company
receipts and other details of each such expense in the form required by the
Company within sixty (60) days after the later of (i) the Participant’s
incurrence of such expense or (ii) the Participant’s receipt of the invoice for
such expense. If such expense qualifies for reimbursement, then the Company
shall reimburse the Participant for the expense within thirty (30) days
thereafter. In no event will such expense be reimbursed after the close of the
calendar year following the calendar year in which that expense is incurred. The
amount of reimbursements to which the Participant may become entitled in any one
calendar year shall not affect the amount of expenses eligible for reimbursement
hereunder in any other calendar year. The Participant’s right to reimbursement
cannot be liquidated or exchanged for any other benefit or payment; and
(c)the benefits, if any, under any Company Group retirement plan, nonqualified
deferred compensation plan, stock purchase or other stock-based compensation
plan or agreement (other than any such plan or agreement pertaining to Options,
Restricted Stock or other stock-based compensation whose treatment is prescribed
by Section 5.2(c) below), health benefits plan or other Company Group benefit
plan to which the Participant may be entitled pursuant to the terms of such
plans or agreements, subject to compliance with Code Section 409A.
5.2 SEVERANCE BENEFITS. Provided that the Participant executes the Release
applicable to such Participant within twenty-one (21) days (or forty-five (45)
days if such longer period is required by applicable law) following the time of
the Participant’s Termination Upon a Change in Control or Termination Other Than
Upon a Change in Control, as applicable, and such Release becomes effective in
accordance with its terms following any applicable revocation period, and
subject to the provisions of Section 6, the Participant shall be entitled to
receive the following severance payments and benefits:
(a) CASH SEVERANCE PAYMENT. Subject to Section 7, within sixty (60) days
following the Participant’s Separation from Service, the Company shall pay to
the Participant in a lump sum cash payment an amount equal to:
(1)In the case of a Termination Upon a Change in Control other than in
connection with an Individual Deemed Change in Control, (a) the product of (i)
the Participant’s Base Salary Monthly Rate and (ii) the number of months in the
CiC Benefit Period applicable to the Participant,





--------------------------------------------------------------------------------





plus (b) the Participant’s Target Annual Bonus Amount;
(2)In the case of a Termination Upon a Change in Control in connection with an
Individual Deemed Change in Control:
(1)the product of (A) the Participant’s Base Salary Monthly Rate and (B) twelve
(12); plus
(3)in the event that the Participant has been employed by the Company Group for
at least two (2) years as of the date of the Participant’s Termination Upon a
Change in Control in connection with an Individual Deemed Change in Control, the
product of (A) the Participant’s Average Annual Bonus Attainment and (B) one
(1); and
(4)In the case of a Termination Other Than Upon a Change in Control:
(1)the product of (a) the Participant’s Base Salary Monthly Rate and (b) the
number of months in the Non-CiC Benefit Period; plus
(2)in the event that the Participant has been employed by the Company Group for
at least two (2) years as of the date of the Participant’s Termination Other
Than Upon a Change in Control, the product of (a) the Participant’s Average
Annual Bonus Attainment and (b) the Participant’s Non-CiC Bonus Multiple;
provided, however, that if such sixty (60)-day period spans two taxable years,
then the payment shall be made during the portion of that sixty (60)-day period
that occurs during the second taxable year.
(b) HEALTH AND LIFE INSURANCE BENEFITS. For the period commencing immediately
following the Participant’s termination of employment and continuing (i) in the
case of a Termination Upon a Change in Control other than in connection with an
Individual Deemed Change in Control, for the duration of the CiC Benefit Period
applicable to the Participant, (ii) in the case of a Termination Upon a Change
in Control in connection with an Individual Deemed Change in Control, for twelve
(12) months, or (iii) in the case of a Termination Other Than Upon a Change In
Control, for the duration of the Non-CiC Benefit Period applicable to the
Participant the Company shall reimburse the Participant for the costs of
obtaining health (including medical and dental) and life insurance benefits for
the Participant and his or her dependents substantially similar to those
provided to the Participant and his or her dependents immediately prior to the
date of such termination of employment (without giving effect to any reduction
in such benefits constituting Good Reason).
Such reimbursement with respect to health benefits shall be limited to that
portion of the Participant’s premiums required under COBRA (or to be paid to any
other provider of such health benefits following the termination of the COBRA
period) that exceed the amount of premiums that the Participant would have been
required to pay for continuing coverage had he or she continued in employment,
and such reimbursement with respect to life insurance benefits shall be limited
to that portion of the Participant’s premium that exceeds the premiums that the
Participant would have had to pay for such coverage for the covered period had
the Participant continued coverage under the Company’s life insurance plans. If
the Participant and/or the Participant’s dependents become eligible to receive
any such coverage under another employer’s benefit plans during the applicable
CiC Benefit Period, 12-month period, or Non-CiC Benefit Period, the Participant
shall report such eligibility to the Company, and the Company’s obligations
under this subsection shall be secondary to the coverage provided by such other
employer’s plans. For the balance of any period in excess of the applicable CiC
Benefit Period, 12-month period, or Non-CiC Benefit Period during which the
Participant is entitled to continuation coverage under COBRA, the Participant
shall be entitled to maintain coverage for himself or herself and the
Participant’s eligible dependents at the Participant’s own expense. The
Participant must submit to the Company receipts and other details of each
periodic premium payment in the form required by the Company within sixty (60)
days after the payment date and the Company shall reimburse the Participant for
that expense within thirty (30) days thereafter. In no event will such expense
be reimbursed after the close of the calendar year





--------------------------------------------------------------------------------





following the calendar year in which that expense is incurred. The amount of
reimbursements to which a Participant may become entitled in any one calendar
year shall not affect the amount of expenses eligible for reimbursement
hereunder in any other calendar year. The Participant’s right to reimbursement
cannot be liquidated or exchanged for any other benefit or payment.
(c) ACCELERATION OF VESTING OF OPTIONS, RESTRICTED STOCK AND OTHER STOCK-BASED
COMPENSATION; EXTENSION OF OPTION EXERCISE PERIOD. Notwithstanding any provision
to the contrary contained in any agreement evidencing an Option, Restricted
Stock or other stock-based compensation award granted to a Participant, the
vesting and/or exercisability (1) of each of the Participant’s outstanding
Options, Restricted Stock and other stock-based compensation awards that are
subject only to time-based vesting shall be accelerated: (i) in full, in the
case of a Termination Upon a Change In Control other than an Individual Deemed
Change in Control, (ii) with respect to the applicable Pro Rata Portion, in the
case of Termination Upon a Change in Control in connection with an Individual
Deemed Change in Control, and (iii) with respect to the applicable Pro Rata
Portion, in the case of Termination Other Than Upon a Change in Control; and (2)
of each of the Participant’s outstanding Options, Restricted Stock and other
stock-based compensation awards containing any performance target or goal for
purposes of vesting and/or determination of the number of vested shares, shall
be subject to such vesting and issuance acceleration provisions (if any) as
applicable in the circumstances and as set forth in the applicable award
agreement; provided, however, that such acceleration of vesting and/or
exercisability shall not apply to any stock-based compensation award where such
acceleration would result in plan disqualification or would otherwise be
contrary to applicable law (e.g., an employee stock purchase plan intended to
qualify under Section 423 of the Code). In each case, the accelerated vesting
and exercisability provided in this paragraph will be effective as of the date
of the Participant’s termination of employment so that each Option, share of
Restricted Stock and other stock-based compensation award held by the
Participant shall be immediately exercisable and/or vested as of such date as to
the proportion set forth above. Furthermore, each such Option, to the extent
unexercised on the date on which the Participant’s employment terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the later of the date specified in the
agreement evidencing such Option or the expiration of one (1) year after the
date on which the Participant’s employment terminated, but in any event no later
than the date of expiration of the Option’s term as set forth in the agreement
evidencing such Option.
5.3 INDEMNIFICATION; INSURANCE.
(a) In addition to any rights a Participant may have under any indemnification
agreement previously entered into between the Company and such Participant (a
“PRIOR INDEMNITY AGREEMENT”), from and after the date of the Participant’s
termination of employment, the Company shall indemnify and hold harmless the
Participant against any costs or expenses (including attorneys’ fees),
judgments, fines, losses, claims, damages or liabilities incurred in connection
with any claim, action, suit, proceeding or investigation, whether civil,
criminal, administrative or investigative, by reason of the fact that the
Participant is or was a director, officer, employee or agent of the Company
Group, or is or was serving at the request of the Company Group as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, whether asserted or claimed prior to, at or after the
date of the Participant’s termination of employment, to the fullest extent
permitted under applicable law, and the Company shall also advance fees and
expenses (including attorneys’ fees) as incurred by the Participant to the
fullest extent permitted under applicable law. In the event of a conflict
between the provisions of a Prior Indemnity Agreement and the provisions of this
Plan, the Participant may elect which provisions shall govern.
(b) For a period of six (6) years from and after the date of termination of
employment of a Participant who was an officer and/or director of the Company at
any time prior to such termination of employment, the Company shall maintain a
policy of directors’ and officers’ liability insurance for the benefit of such
Participant which provides him or her with coverage no less favorable than that
provided for the Company’s continuing officers and directors.


6.FEDERAL EXCISE TAX UNDER SECTION 4999 OF THE CODE
6.1 EXCESS PARACHUTE PAYMENT. In the event that any payment or benefit received
or to be received by the Participant pursuant to this Plan or otherwise
(collectively, the “PAYMENTS”) would subject the Participant to any excise tax
pursuant to Section 4999 of the Code (the “EXCISE TAX”) due to the
characterization of such Payments as an excess parachute payment under Section
280G of the Code, then, notwithstanding the other provisions of this Plan, the
amount of such Payments will not exceed the amount which produces the greatest
after-tax benefit to the Participant. Should a reduction in benefits be required
to satisfy the benefit limit of this Section 6.1, then the portion of any
Payment otherwise payable in cash under Section 5.2(a) to the Participant shall
be reduced first to the extent necessary to comply with such benefit limit.
Should such benefit limit still be exceeded following such reduction, then the
number of shares which would otherwise vest on an accelerated basis under each
of the Participant’s options or other equity awards (based on the amount of the
parachute payment attributable to each such option or equity award under Code
Section 280G) shall be reduced to the extent necessary to eliminate such excess,
with such reduction to be made in the same chronological order in which those
awards were made.
6.2 DETERMINATION BY ACCOUNTANTS. Upon the occurrence of any event (the “EVENT”)
that would give rise to any Payments pursuant to this Plan, the Company shall
promptly request a determination in writing by independent public accountants
(the “ACCOUNTANTS”) selected by the Company and reasonably acceptable to the
Participant of the amount and type of such Payments which would produce the
greatest after-tax benefit to the Participant. For the purposes of such
determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
charged by the Accountants in connection with their services contemplated by
this Section.


7.SECTION 409A
7.1 This Plan is intended to comply with the requirements of Code Section 409A.
Accordingly, all provisions herein shall be construed and interpreted to comply
with Code Section 409A and if necessary, any such provision shall be deemed
amended to the extent necessary to comply with Code Section 409A and the
regulations thereunder.
7.2 Notwithstanding any provision to the contrary in this Plan, no payments or
benefits to which any Participant becomes entitled under this Plan in connection
with the termination of such Participant’s employment with the Company shall be
made or paid to the Participant prior to the earlier of (i) the first day of the
seventh (7th) month following the date of the Participant’s Separation from
Service due to such termination of employment or (ii) the date of the
Participant’s death, if the Participant is deemed, pursuant to the procedures
established by the Compensation Committee in accordance with the applicable
standards of Code Section 409A and the Treasury Regulations thereunder and
applied on a consistent basis for all for all non-qualified deferred
compensation plans of the Employer Group subject to Code Section 409A, to be a
“specified employee” at the time of such Separation from Service and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments deferred
pursuant to this Section 7.2 shall be paid in a lump sum to the Participant, and
an





--------------------------------------------------------------------------------





y remaining payments due under this Plan shall be paid in accordance with the
normal payment dates specified for them herein.
7.3 The specified employees subject to such a delayed commencement date shall be
identified as of December 31 of each calendar year. If a Participant is so
identified as of any such December 31, he or she shall have specified employee
status for the twelve (12)-month period beginning on April 1 of the following
calendar year.
7.4 For purposes of this Plan, “Separation from Service” shall mean the date on
which the level of the Participant’s bona fide services as an Employee (or
non-employee consultant) permanently decreases to a level that is not more than
twenty percent (20%) of the average level of services the Participant rendered
as an Employee during the immediately preceding thirty-six (36) months (or any
shorter period of such Employee service). Any such determination, however, shall
be made in accordance with the applicable standards of the Treasury Regulations
issued under Code Section 409A. In addition to the foregoing, a Separation from
Service will not be deemed to have occurred while the Participant is on a sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six (6) months or any longer period for which the Participant’s right to
reemployment with the Company is provided by either statute or contract;
provided, however, that in the event of a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
that causes the Participant to be unable to perform his duties as an Employee,
no Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave. If the period of the leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and the
Participant is not provided with a right to reemployment by either statute or
contract, then the Participant will be deemed to have Separated from Service on
the first day immediately following the expiration of the applicable six
(6)-month or twenty-nine (29)-month period.


8.CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS
8.1 EFFECT OF PLAN. The terms of this Plan, when accepted by a Participant
pursuant to an executed Participation Agreement, shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Plan and shall be the exclusive agreement for the determination
of any payments and benefits due to the Participant upon the events described in
Sections 4, 5 and 6.
8.2 NONCUMULATION OF BENEFITS. Except as expressly provided in a written
agreement between a Participant and the Company entered into after the date of
such Participant’s Participation Agreement and which expressly disclaims this
Section 8.2 and is approved by the Board or the Committee, the total amount of
payments and benefits that may be received by the Participant as a result of the
events described in Sections 4, 5 and 6 pursuant to (a) this Plan, (b) any
agreement between the Participant and the Company or (c) any other plan,
practice or statutory obligation of the Company, shall not exceed the amount of
payments and benefits provided by this Plan upon such events (plus any payments
and benefits provided pursuant to a Prior Indemnity Agreement, as described in
Section 5.3(a)), and the aggregate amounts payable under this Plan shall be
reduced to the extent of any excess (but not below zero).


9.EXCLUSIVE REMEDY
The payments and benefits provided by Section 5 and Section 6 (plus any payments
and benefits provided pursuant to a Prior Indemnity Agreement, as described in
Section 5.3(a)), if applicable, shall constitute the Participant’s sole and
exclusive remedy for any alleged injury or other damages arising out of the
cessation of the employment relationship between the Participant and the Company
in the event of the Participant’s Termination Other Than Upon a Change in
Control or Termination Upon a Change in Control. The Participant shall be
entitled to no other compensation, benefits, or other payments from the





--------------------------------------------------------------------------------





Company as a result of any Termination Other Than Upon a Change in Control or
Termination Upon a Change in Control with respect to which the payments and
benefits described in Section 5 and Section 6 (plus any payments and benefits
provided pursuant to a Prior Indemnity Agreement, as described in Section
5.3(a)), if applicable, have been provided to the Participant, except as
expressly set forth in this Plan or, subject to the provisions of Section 8.2,
in a duly executed employment agreement between Company and the Participant.
10.
PROPRIETARY AND CONFIDENTIAL INFORMATION

The Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company or any other member of the Company Group.
11.
NONSOLICITATION

If the Company performs its obligations to deliver the payments and benefits set
forth in Section 5 and Section 6 (plus any payments and benefits provided
pursuant to a Prior Indemnity Agreement, as described in Section 5.3(a)), then
for a period equal to (i) the CiC Benefit Period applicable to a Participant
following a Termination Upon a Change in Control or (ii) the Non-CiC Benefit
Period applicable to a Participant following a Termination Other Than Upon a
Change in Control, the Participant shall not, directly or indirectly, recruit,
solicit or invite the solicitation of any employees of the Company to terminate
their employment relationship with the Company.
12.
NO CONTRACT OF EMPLOYMENT

Neither the establishment of the Plan, nor any amendment thereto, nor the
payment of any benefits shall be construed as giving any person the right to be
retained by the Company, a Successor or any other member of the Company Group.
Except as otherwise established in an employment agreement between the Company
and a Participant, the employment relationship between the Participant and the
Company is an “at-will” relationship. Accordingly, either the Participant or the
Company may terminate the relationship at any time, with or without cause, and
with or without notice except as otherwise provided by Section 15. In addition,
nothing in this Plan shall in any manner obligate any Successor or other member
of the Company Group to offer employment to any Participant or to continue the
employment of any Participant which it does hire for any specific duration of
time.
13.
CLAIMS FOR BENEFITS

13.1 ERISA PLAN. This Plan is intended to be (a) an employee welfare plan as
defined in Section 3(1) of Employee Retirement Income Security Act of 1974
(“ERISA”) and (b) a “top-hat” plan maintained for the benefit of a select group
of management or highly compensated employees of the Company Group.
13.2 APPLICATION FOR BENEFITS. All applications for payments and/or benefits
under the Plan (“BENEFITS”) shall be submitted to the Company’s General Counsel
(the “CLAIMS ADMINISTRATOR”). Applications for Benefits must be in writing on
forms acceptable to the Claims Administrator and must be signed by the
Participant or beneficiary. The Claims Administrator reserves the right to
require the Participant or beneficiary to furnish such other proof of the
Participant’s expenses, including without limitation, receipts, canceled checks,
bills, and invoices as may be required by the Claims Administrator.
13.3 APPEAL OF DENIAL OF CLAIM.
(a)If a claimant’s claim for Benefits is denied, the Claims Administrator shall
provide notice to the claimant in writing of the denial within ninety (90) days
after its submission. The notice shall be written in a manner calculated to be
understood by the claimant and shall include:
(1)The specific reason or reasons for the denial;
(2)Specific references to the Plan provisions on which the denial is based;





--------------------------------------------------------------------------------





(3)A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and
(4)An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.
(b)If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant before the end of the initial ninety (90) day
period. In no event shall such extension exceed ninety (90) days.
(c)If a claim for Benefits is denied, the claimant, at the claimant’s sole
expense, may appeal the denial to the Committee (the “APPEALS ADMINISTRATOR”)
within sixty (60) days of the receipt of written notice of the denial. In
pursuing such appeal the applicant or his duly authorized representative:
(1)may request in writing that the Appeals Administrator review the denial;
(2)may review pertinent documents; and
(3)may submit issues and comments in writing.
(d)The decision on review shall be made within sixty (60) days of receipt of the
request for review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than one hundred twenty (120) days after receipt of the request
for review. If such an extension of time is required, written notice of the
extension shall be furnished to the claimant before the end of the original
sixty (60) day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and, if the
decision on review is a denial of the claim for Benefits, shall include:
(1)The specific reason or reasons for the denial;
(2)Specific references to the Plan provisions on which the denial is based;
(3)A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and
(4)An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.


14.DISPUTE RESOLUTION
14.1 WAIVER OF JURY TRIAL. In the event of any dispute or claim relating to or
arising out of this Plan that is not resolved in accordance with procedure
described in Section 13, the Company and the Participant, each by executing a
Participation Agreement, agree that all such disputes or claims shall be
resolved by means of a court trial conducted by the superior or district court
in Santa Clara County, California or as otherwise required by ERISA. The Company
and the Participant, each by executing a Participation Agreement, irrevocably
waive their respective rights to have any such disputes or claims tried by a
jury, and agree that such courts will have personal and subject matter
jurisdiction over all such claims or disputes. Notwithstanding the foregoing, in
the event of any such dispute, the Company and the Participant may agree to
mediate or arbitrate the dispute on such terms and conditions as may they may
agree in writing.
14.2 ATTORNEYS’ FEES. The prevailing party shall be entitled to recover from the
losing party its attorneys’ fees and costs incurred in any action brought to
enforce any right arising out of this Plan.


15.SUCCESSORS AND ASSIGNS
15.1 SUCCESSORS OF THE COMPANY. The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agr





--------------------------------------------------------------------------------





ee to perform this Plan on behalf of the Company in the same manner and to the
same extent that the Company would be required to perform it if no such
succession or assignment had taken place. In the case of an Individual Deemed
Change in Control, the Company shall require the acquiring entity in the
applicable transaction to, expressly, absolutely and unconditionally to (i)
assume and agree to perform this Plan on behalf of the Company with respect to
the applicable Individual Deemed Change in Control Participant in the same
manner and to the same extent that the Company would be required to perform it
if the applicable Individual Deemed Change in Control Participant had remained
an employee of the Company Group and (ii) assume the applicable Individual
Deemed Change in Control Participant’s solely time-based equity incentives
granted by the Company that are outstanding immediately prior to such
transaction or provide a substitute award of substantially equivalent terms and
value as such outstanding time-based equity incentives (i.e., remaining vesting
schedule and current value as of the Individual Deemed Change in Control)
provided that, if the acquiring entity refuses to so assume or provide any such
substitute award for an outstanding time-based equity incentive, such unassumed
or unsubstituted incentives will accelerate and be vested upon (or immediately
prior to) such transaction with respect to the Pro Rata Portion applicable in
the case of Termination Upon a Change in Control in connection with an
Individual Deemed Change in Control. Upon any such assumption in connection with
an Individual Deemed Change in Control, such assumed obligations and agreement
shall be deemed a separate agreement between the applicable Participant and the
applicable acquiring entity and such Participant shall thereafter cease to be a
Participant under this Plan.
15.2 ACKNOWLEDGMENT BY COMPANY. If, after a Change in Control, the Company fails
to reasonably confirm that it has performed the obligation described in Section
15.1 within thirty (30) days after written notice from the Participant, such
failure shall be a material breach of this Plan and shall entitle the
Participant to resign for Good Reason and to receive the benefits provided under
this Plan in the event of Termination Upon a Change in Control or a Termination
Upon a Change in Control in connection with an Individual Deemed Change in
Control, as applicable.
15.3 HEIRS AND REPRESENTATIVES OF PARTICIPANT. This Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises, legatees or other beneficiaries. If the Participant should die while
any amount would still be payable to the Participant hereunder (other than
amounts which, by their terms, terminate upon the death of the Participant) if
the Participant had continued to live, then all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.


16.NOTICES
16.1 GENERAL. For purposes of this Plan, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States certified mail,
return receipt requested, or by overnight courier, postage prepaid, as follows:
(a)if to the Company:
Finisar Corporation
1389 Moffett Park Drive
Sunnyvale, California 94089
Attention: Chief Executive Officer


(b)     if to the Participant, at the home address which the Participant most
recently communicated to the Company in writing.
Either party may provide the other with notices of change of address, which
shall be effective upon receipt.





--------------------------------------------------------------------------------





16.2 NOTICE OF TERMINATION. Any termination by the Company of the Participant’s
employment at any time or any resignation by the Participant shall be
communicated by a notice of termination or resignation to the other party hereto
given in accordance with Section 16.1. Such notice shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date.


17.TERMINATION AND AMENDMENT OF PLAN
This Plan and/or any Participation Agreement executed by a Participant may not
be terminated with respect to such Participant without the written consent of
the Participant and the approval of the Board or the Committee. The Plan and/or
any Participation Agreement executed by a Participant may be modified, amended
or superseded with respect to such Participant only by a supplemental written
agreement between the Participant and the Company approved by the Board or the
Committee.
18.
MISCELLANEOUS PROVISIONS

18.1UNFUNDED OBLIGATION. Any amounts payable to Participants pursuant to the
Plan are unfunded obligations. The Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of the Company.
18.2 NO DUTY TO MITIGATE; OBLIGATIONS OF COMPANY. A Participant shall not be
required to mitigate the amount of any payment or benefit contemplated by this
Plan by seeking employment with a new employer or otherwise, nor shall any such
payment or benefit (except for benefits to the extent described in Section
5.2(b)) be reduced by any compensation or benefits that the Participant may
receive from employment by another employer. Except as otherwise provided by
this Plan, the obligations of the Company to make payments to the Participant
and to make the arrangements provided for herein are absolute and unconditional
and may not be reduced by any circumstances, including without limitation any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Participant or any third party at any time.
18.3 NO REPRESENTATIONS. By executing a Participation Agreement, the Participant
acknowledges that in becoming a Participant in the Plan, the Participant is not
relying and has not relied on any promise, representation or statement made by
or on behalf of the Company which is not set forth in this Plan.
18.4 WAIVER. No waiver by the Participant or the Company of any breach of, or of
any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
18.5 CHOICE OF LAW. The validity, interpretation, construction and performance
of this Plan shall be governed by the substantive laws of the State of
California, without regard to its conflict of law provisions.
18.6 VALIDITY. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.
18.7 BENEFITS NOT ASSIGNABLE. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment there





--------------------------------------------------------------------------------





of shall be effective. No right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant.
18.8 TAX WITHHOLDING. All payments made pursuant to this Plan will be subject to
withholding of applicable income and employment taxes.
18.9 CONSULTATION WITH LEGAL AND FINANCIAL ADVISORS. By executing a
Participation Agreement, the Participant acknowledges that this Plan confers
significant legal rights, and may also involve the waiver of rights under other
agreements; that the Company has encouraged the Participant to consult with the
Participant’s personal legal and financial advisors; and that the Participant
has had adequate time to consult with the Participant’s advisors before
executing the Participation Agreement.
18.10 FURTHER ASSURANCES. From time to time, at the Company’s request and
without further consideration, the Participant shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of the Plan and the Participant’s
Participation Agreement, Release and Restrictive Covenants Agreement, and to
provide adequate assurance of the Participant’s due performance thereunder.


19.AGREEMENT
By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan. This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.


IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Plan was duly adopted by the Committee effective July 15, 2018.
/s/ Chris Brown
    









--------------------------------------------------------------------------------





EXHIBIT A
FORM OF
AGREEMENT TO PARTICIPATE IN THE
FINISAR CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN


    





--------------------------------------------------------------------------------





PARTICIPATION AGREEMENT
FINISAR CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
AS AMENDED AND RESTATED EFFECTIVE JULY 15, 2018
In consideration of the benefits provided by the Finisar Corporation Executive
Retention and Severance Plan (as amended from time to time, the “PLAN”), the
undersigned employee of Finisar Corporation (the “COMPANY”) and the Company
agree that, as of the date written below, the undersigned shall become a
Participant in the Plan and shall be fully bound by and subject to all of its
provisions. All references to a “Participant” in the Plan shall be deemed to
refer to the undersigned. This Participation Agreement supersedes and replaces
any prior Participation Agreement with respect to the Plan between the Company
and the undersigned.
The undersigned employee acknowledges that the Plan confers significant legal
rights and may also constitute a waiver of rights under other agreements with
the Company; that the Company has encouraged the undersigned to consult with the
undersigned’s personal legal and financial advisors; and that the undersigned
has had adequate time to consult with the undersigned’s advisors before
executing this agreement.
The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan. The undersigned employee further acknowledges that (1) the undersigned
is waiving any right to a jury trial in the event of any dispute arising out of
or related to the Plan and (2) except as otherwise established in an employment
agreement between the Company and the undersigned, the employment relationship
between the undersigned and the Company is an “at-will” relationship.


[SIGNATURE PAGE FOLLOWS]
Executed on __________________, ______





--------------------------------------------------------------------------------





PARTICIPANT
FINISAR CORPORATION
 
 
 
 
 
By:
Signature
 
 
 
 
 
 
Title:
Name Printed
 
 
 
Address
 
 
 
 
 
 
 





[THE ABOVE SIGNED PARTICIPANT IS A “KEY EMPLOYEE” (AS DEFINED BY THE PLAN) AS OF
THE DATE OF THIS AGREEMENT. IF THE PARTICIPANT REMAINS A KEY EMPLOYEE, BUT NOT
AN “EXECUTIVE OFFICER,” FOR THE PURPOSE OF DETERMINING ANY SEVERANCE PAYMENTS OR
BENEFITS TO WHICH THE PARTICIPANT MAY BECOME ENTITLED UNDER THE PLAN, THE
FOLLOWING SHALL BE APPLICABLE TO THE PARTICIPANT UNDER THE PLAN:
CIC BENEFIT PERIOD: ___ MONTHS
NON-CIC BENEFIT PERIOD: ___ MONTHS
NON-CIC BONUS MULTIPLE: ___
]







--------------------------------------------------------------------------------





EXHIBIT B
FORMS OF
GENERAL RELEASE OF CLAIMS









--------------------------------------------------------------------------------





GENERAL RELEASE OF CLAIMS
[AGE 40 AND OVER]
This Agreement is by and between [EMPLOYEE NAME] (“Employee”) and [FINISAR
CORPORATION OR SUCCESSOR THAT AGREES TO ASSUME THE EXECUTIVE RETENTION AND
SEVERANCE PLAN FOLLOWING A CHANGE IN CONTROL] (the “Company”). This Agreement
will become effective on the eighth (8th) day after it is signed by Employee
(the “Effective Date”), provided that the Company has signed this Agreement and
Employee has not revoked this Agreement (by written notice to [COMPANY CONTACT
NAME] at the Company) prior to that date.
RECITALS
1.Employee was employed by the Company as of , .
2.Employee and the Company entered into an Agreement to Participate in the
Finisar Corporation Executive Retention and Severance Plan (such agreement and
plan, as ameded from time to time, being referred to collectively herein as the
“Plan”) effective as of , wherein Employee is entitled to receive certain
benefits in the event of a [Termination Other Than Upon a Change in Control OR
Termination Upon a Change in Control] (as defined by the Plan), provided
Employee signs and does not revoke a Release (as defined by the Plan).
3.[IN CASE OF A CHANGE IN CONTROL: A Change in Control (as defined by the Plan)
has occurred as a result of [BRIEFLY DESCRIBE CHANGE IN CONTROL]]
4.Employee’s employment is being terminated as a result of a [Termination Other
Than Upon a Change in Control OR Termination Upon a Change in Control].
Employee’s last day of work and termination are effective as of , . Employee
desires to receive the payments and benefits provided by the Plan by executing
this Release.
NOW, THEREFORE, the parties agree as follows:
Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Plan in accordance with the
terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.
Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Effective Date, including, but not limited to, any
claims of breach of written contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress, or national origin, race, age,
sex, sexual orientation, disability or other discrimination or harassment under
the Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967,
the Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law. Notwithstanding the foregoing, this release shall not
apply to any right of the Employee pursuant to Section 5.2 of the Plan or
pursuant to a Prior Indemnity Agreement (as such term is defined by the Plan) or
any claim that cannot be so released as a matter of law. In addition, nothing in
this Agreement prohibits Employee from filing a charge with or participating in
an investigation conducted by any state or federal





--------------------------------------------------------------------------------





government agencies. However, Employee does waive, to the maximum extent
permitted by law, the right to receive any monetary or other recovery, should
any agency or any other person pursue any claims on Employee’s behalf arising
out of any claim released pursuant to this Agreement. For clarity, and as
required by law, such waiver does not prevent Employee from accepting a
whistleblower award from the Securities and Exchange Commission pursuant to
Section 21F of the Securities Exchange Act of 1934, as amended.
Employee acknowledges that he or she has read Section 1542 of the Civil Code of
the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant or stock purchase agreements between the Company and
Employee.
This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.
The parties agree that any and all disputes that both (i) arise out of the Plan,
the interpretation, validity or enforceability of the Plan or the alleged breach
thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to the provisions
of Section 13 and Section 14 of the Plan.
The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of a court trial
conducted by the superior or district court in Santa Clara County, California.
The parties hereby irrevocably waive their respective rights to have any such
disputes tried to a jury, and the parties hereby agree that such courts will
have personal and subject matter jurisdiction over all such disputes.
Notwithstanding the foregoing, in the event of any such dispute, the parties may
agree to mediate or arbitrate the dispute on such terms and conditions as may be
agreed in writing by the parties. The prevailing party shall be entitled to
recover from the losing party its attorneys’ fees and costs incurred in any
action brought to resolve any such dispute.
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
expressly referred to in this Agreement. This Agreement may not be modified or
amended except by a document signed by an authorized officer of the Company and
Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision





--------------------------------------------------------------------------------





shall be modified so as to make it valid, legal and enforceable, and the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected.
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO 21 DAYS (OR SUCH LONGER PERIOD
AS MAY BE REQUIRED TO MAKE THE RELEASE MAXIMALLY ENFORCEABLE UNDER APPLICABLE
LAW) TO CONSIDER THIS AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING
THE 7 DAYS AFTER EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL
THAT 7-DAY PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING
THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE
COMPENSATION AND BENEFITS DESCRIBED HEREIN.
 
 
Dated:
 
 
[Employee Name]
 
 
 
 
 
[Company]
 
 
 
 
Dated:
By:












--------------------------------------------------------------------------------





EXHIBIT C
FORMS OF
GENERAL RELEASE OF CLAIMS
[Under Age 40]









--------------------------------------------------------------------------------





GENERAL RELEASE OF CLAIMS
[UNDER AGE 40]
This Agreement is by and between [EMPLOYEE NAME] (“Employee”) and [FINISAR
CORPORATION OR SUCCESSOR THAT AGREES TO ASSUME THE EXECUTIVE RETENTION AND
SEVERANCE PLAN FOLLOWING A CHANGE IN CONTROL] (the “Company”). This Agreement is
effective on the day it is signed by Employee (the “Effective Date”).
RECITALS
Employee was employed by the Company as of , .
5.Employee and the Company entered into an Agreement to Participate in the
Finisar Corporation Executive Retention and Severance Plan (such agreement and
plan being referred to herein as the “Plan”) effective as of , wherein Employee
is entitled to receive certain benefits in the event of a [Termination Other
Than Upon a Change in Control OR Termination Upon a Change in Control] (as
defined by the Plan), provided Employee signs a Release (as defined by the
Plan).
6.[IN CASE OF A CHANGE IN CONTROL: A Change in Control (as defined by the Plan)
has occurred as a result of [BRIEFLY DESCRIBE CHANGE IN CONTROL]].
7.Employee’s employment is being terminated as a result of a [Termination Other
Than Upon a Change in Control OR Termination Upon a Change in Control].
Employee’s last day of work and termination are effective as of , (the
“Termination Date”). Employee desires to receive the payments and benefits
provided by the Plan by executing this Release.
NOW, THEREFORE, the parties agree as follows:
8.Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Plan in accordance with the
terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.
9.Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Termination Date, including, but not limited to,
any claims of breach of written contract, wrongful termination, retaliation,
fraud, defamation, infliction of emotional distress, or national origin, race,
age, sex, sexual orientation, disability or other discrimination or harassment
under the Civil Rights Act of 1964, the Age Discrimination In Employment Act of
1967, the Americans with Disabilities Act, the Fair Employment and Housing Act
or any other applicable law. Notwithstanding the foregoing, this release shall
not apply to any right of the Employee pursuant to Sections 5.4 of the Plan or
pursuant to a Prior Indemnity Agreement (as such terms are defined by the Plan).
10.Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:





--------------------------------------------------------------------------------





A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
11.Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and his obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant or stock purchase agreements between the Company and
Employee.
12.This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.
13.The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to the provisions
of Section 12 and Section 13 of the Plan.
14.The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of a court trial
conducted by the superior or district court in Santa Clara County, California.
The parties hereby irrevocably waive their respective rights to have any such
disputes tried to a jury, and the parties hereby agree that such courts will
have personal and subject matter jurisdiction over all such disputes.
Notwithstanding the foregoing, in the event of any such dispute, the parties may
agree to mediate or arbitrate the dispute on such terms and conditions as may be
agreed in writing by the parties. The prevailing party shall be entitled to
recover from the losing party its attorneys’ fees and costs incurred in any
action brought to resolve any such dispute.
15.This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN PARAGRAPH
1.





--------------------------------------------------------------------------------





 
 
Dated:
 
 
[Employee Name]
 
 
 
 
 
[Company]
 
 
 
 
Dated:
By:





 





